IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES R. HAMILTON,                             §
                                               §   No. 49, 2015
         Defendant Below-                      §
         Appellant,                            §
                                               §
         v.                                    §   Court Below: Superior Court
                                               §   of the State of Delaware,
STATE OF DELAWARE,                             §   in and for New Castle County
                                               §   Cr. ID 9508006908
         Plaintiff Below-                      §
         Appellee.                             §

                               Submitted: March 26, 2015
                                Decided: May 21, 2015

Before STRINE, Chief Justice; HOLLAND, and VAUGHN, Justices

                                           ORDER

         This 21st day of May 2015, the Court has carefully considered appellant’s

opening brief, the State’s motion to affirm, and the record on appeal. We find it

manifest that the Superior Court’s judgment should be affirmed. The appellant

completed his sentences in 2002 and thus had no standing to file a motion for

postconviction relief under Superior Court Criminal Rule 61.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice

1
    See Baltazar v. State, 2015 WL 257334, *3 (Del. Jan. 20, 2015).